SUPREME Court

oF
Nevaba

Hore [MATT

caitghyot

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

LAWRENCE E. SCHWIGER, No. 84866
Petitioner,
VS.
THE STATE OF NEVADA
DEPARTMENT OF CORRECTIONS; # FI L. E DB
AND THE STATE OF NEVADA BOARD . JUL 13 2022
OF PAROLE COMMISSIONERS,
Respondents. CLERK OF SUPREME CcURT

\

CO ea CLERK

ORDER DENYING PETITION

This is an original pro se petition for a writ of mandamus
seeking the application of credits to petitioner’s parole eligibility date.

This court has original jurisdiction to issue writs of mandamus
and the issuance of such extraordinary relief is within this court’s sole
discretion. See Nev. Const. art. 6, § 4; NRS 34.160; NRS 34.170: DLR.
Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d
731, 736-37 (2007). Petitioner bears the burden to show that extraordinary
relief is warranted and such relief is proper only when there is no plain,
speedy, and adequate remedy at law. See Pan v. Eighth Judicial Dist.
Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004).

Having considered the petition and supporting documentation,
we are not convinced that our extraordinary and discretionary intervention
is warranted. The application of credits to petitioner's parole eligibility date
is a matter that should be raised in a petition for a writ of mandamus filed
in the district court in the first instance so that factual and legal issues are
fully developed, giving this court an adequate record to review. See Round
Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534,

536 (1981) (recognizing that “an appellate court is not an appropriate forum

 

 

AA-AAVTX

 
in which to resolve disputed questions of fact”); State v. Cty. of Douglas, 90
Nev. 272, 276-77, 524 P.2d 1271, 1274 (1974) (noting that “this court prefers
that such an application [for writ relief] be addressed to the discretion of
the appropriate district court” in the first instance), abrogated on other
grounds by Cortez Masto v. Gypsum Res., 129 Nev. 23, 33-34, 294 P.3d 404,
410-11 (2013). Petitioner may appeal to this court from a final decision.
Therefore, we decline to exercise our original jurisdiction in this matter. See
NRAP 21(b). Accordingly, we
ORDER the petition DENIED.

Gane CJ.

Parraguirre

pAc. ct. ood.

Hardesty ’

 

Agi oJ.

Stiglich

ec: Lawrence E. Schwiger
Attorney General/Carson City

Supreme Court
OF
Nevapa

Hy BAPTA, sa 2